ON MOTION ROE REHEARING.
Jenkins, P. J.'
This was a suit by the bank against the broker on a promissory note, to which suit the broker filed a counter-claim for the real-estate commissions dealt with in the foregoing decision. The case went to trial on the pleadings made by the suit on the note and the counter-claim, without it being incumbent upon the bank to plead to the defense made by the counter-claim. The court below found in favor of the broker on his counter-claim. Counsel for the defendant in error (the broker) filed in this court a motion for a rehearing, in which he contended that our ruling to the effect that the court erred in giving in charge to the jury the rule of law laid down by the Supreme Court in the Gresham case, supra, “without making it clear that the rule thus stated would only have application in the event the life of the broker’s contract of listment had not been terminated by a previous bona fide sale by the owner to a different person,” brought into the case a theory of defense to the broker’s claim for commissions which the record does not present, either by the pleadings, the evidence, or the assignments of error. It is true that the pleadings by the bank consisted merely of its petition on a promissory note, since it was not required to make, and did not file, any written defense to the defendant’s counter-claim. IJnder .our practice, a plaintiff is not required to file a replication to the answer, but is permitted, without further pleading, to introduce proof either in denial or in avoidance of the matters set up as a defense. Civil Code (1910), §§ 5573, 5651; Henry v. Peters, 5 Ga. 311; Tifton &c. Ry Co. v. Butler, 4 Ga. App. 191, 195 (60 S. E. 1087). It is also true that the only witness offered by the bank testified that he did not know the broker in the lease transac*220tiou until after the consummation of the intervening lease; but, so far as we are able to ascertain from the record, there was no testimony in behalf of the bank that actually disputed the broker’s evidence establishing the original contract of listment, and the bank did introduce evidence for the purpose of showing the intervening sale referred to in the decision, and the broker did introduce evidence tending to indicate that the transaction was not bona fide, but a fraudulent subterfuge, by which the bank sought to take advantage of the broker’s efforts in interesting the persons who finally consummated the purchase of the lease. Accordingly, it appears from the evidence disclosed by the record that one of the main contested issues related to the existence and validity of the intervening sale; and consequently the exception taken to the charge indicated in the third division of the decision, that it amounted to an expression of opinion upon one of the disputed issues, is well taken, since a bona fide intervening sale, if established, would have amounted to a complete defense to the broker’s claim, and the charge given must, therefore, have assumed that there was a failure to sustain this defense. Rehearing denied.